DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
The system operated under vacuum (claim 7);
The sap collection system (claim 8);
The spout (claim 19);
The multi-part steel cavity (claim 20);
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The abstract of the disclosure is objected to because it begins with the implied phrase “There is provided”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the tube retention structure comprises “a first collecting tube diameter expanding member”. However, claim 1 also recited that the retention structure comprises a first collecting tube expanding member. This makes it unclear as to what claim 4 is attempting to require. 
Claim 6 recites” the at least one resilient collecting tube diameter expanding member”. However, claim 4 from which it depends recited a first and second resilient collecting tube diameter expanding members, so it is unclear which member is being referred to in claim 6.
Claims 7 and 8 each attempt to claim a process without setting forth any steps involved in the process, and are therefore indefinite.
Claim 9 recites the limitation "the proximal barb" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites that the tube retention structure comprises “a first resilient tube diameter expanding member”. However, claim 1 also recited that the retention structure comprises a first collecting tube expanding member. This makes it unclear as to what claim 12 is attempting to require. 
Claim 13 recites “the at least one resilient collecting tube diameter expanding member serves as the first sealing flange and collaborate with the second sealing flange and the resilient 
Claim 16 recites the limitation "the coupling end opening" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the retention structures" in line 1. There is insufficient antecedent basis for this limitation in the claim as only one retention structure has been required.
The remaining claims are rejected based on their dependency.

Allowable Subject Matter
Claims 1-3 are allowed.
Claims 4-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest a connector comprising all limitations of the claims.
Wenzel et al. (USP 585,014) is considered to be the closest prior art and discloses a connector comprising a connector body (D) comprising at least a conduit (B), at least one tube diameter expanding member (C), and a resilient sealing member (F), but does not show or suggest first and second sealing flanges to position the sealing member therebetween and having relative heights configured to define a sloping sealing line of contact that forms a sealing angle with the long axis of the conduit and enables the resilient collecting tube to sealingly compress the resilient sealing member along the sloping sealing line of contact to form a sealing contact zone and whereby the tube is free to engage the retention edge to form a retention coupling

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/10/2021